Case 1:19-cv-01601-TWP-DLP Document 84 Filed 03/27/20 Page 1 of 2 PageID #: 757




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 WILLIAM BEYERS,                                    )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )        No. 1:19-cv-01601-TWP-DLP
                                                    )
 CONSOLIDATED INSURANCE                             )
 COMPANY,                                           )
 LIBERTY MUTUAL AGENCY CORP,                        )
                                                    )
                              Defendants.           )

                                             ORDER

       This matter comes before the Court on parties’ Joint Motion to Amend Case

 Management Deadlines Regarding Expert Witnesses, Dkt. [81]. The Court, having

 considered the same and being duly advised, hereby GRANTS said motion. The

 parties’ case management plan will be amended as follows:

  Description                               Old Deadline            New Deadline

  Defendants’ Expert Witness                April 1, 2020           June 1, 2020
  Disclosure for Class Certification
  Motions in Limine for Experts on          April 30, 2020          July 21, 2020
  Class Certification
  Expert Discovery for Class                May 15, 2020            July 14, 2020
  Certification
  Plaintiff’s Motion for Class              May 22, 2020            July 21, 2020
  Certification
  Defendants’ Response to Motion            July 22, 2020           September 21, 2020
  for Class Certification
  Plaintiff’s Reply in Support of           August 22, 2020         October 21, 2020
  Motion for Class Certification

       So ORDERED.

       Date: 3/27/2020
Case 1:19-cv-01601-TWP-DLP Document 84 Filed 03/27/20 Page 2 of 2 PageID #: 758




 Distribution:

 All ECF-registered counsel of record via email
